DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2022 has been entered.

Status of Claims
Claims 1-20 were previously pending and were subject to a final rejection dated August 26, 2022. In the RCE submitted on October 26, 2022, Claims 1, 8, and 15 were amended. Therefore, Claims 1-20 are currently pending and are currently rejected in the non-final rejection herein.

Response to Arguments
Applicant’s arguments filed October 26, 2022, with respect to Rejections under 35 U.S.C. 112(b), have been fully considered and are persuasive in part. 
The amendments have clarified the manner in which the cluster analysis identifies similarities.
The amendments have not clarified the limitation of “determining a confidence score . . . ,” as discussed below. Therefore, the amended Claims 1-20 remain rejected under 35 U.S.C. 112(b).
Applicant’s arguments filed October 26, 2022, with respect to Rejections under 35 U.S.C. 101 for Claims 1-20, have been fully considered and are persuasive. Therefore, the rejection of Claims 1-20 under 35 U.S.C. 101 are withdrawn in light of the amendments.
Applicant’s arguments filed October 26, 2022, with respect to Rejections under 35 U.S.C. 103 for Claims 1-20, have been fully considered and are moot, as the amended Claims are rejected under 35 U.S.C. 103 in light of the additional prior art of US-20150332414-A1 (“Unser”).

Claim Objections
Claim 20 is objected to because of the following informalities:
Claim 20 recites “vehicle data” at the last two lines of Claim 20 when referring to the “historical vehicle data” of depended upon Claim 15. For better readability, Claim 20 should be amended to reference “historical vehicle data.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recites the limitation “determining a confidence score associated with with the transaction data, associated with purchasing items other than fuel at a fuel station, of the fuel stations” at the fourteenth through sixteenth line of Claim 1, nineteenth through twenty-first line of Claim 8, and eighteenth through twentieth line of Claim 15. It is unclear whether the limitations of subsequent associations (i.e. “associated with the transaction data, associated with purchasing items other than fuel at a fuel station, of the fuel stations”) are limitations that modify the “confidence score” or the “transaction amount.” Because the language of Claims 1, 8, and 15 has at least two reasonable and mutually exclusive interpretations, Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b). For purposes of examination herein, the limitations of “associated with the transaction data” and “associated with purchasing items other than fuel at a fuel station” are interpreted as limitations modifying the “transaction amount,” not the “confidence score.”
Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 112(b) based on their dependency on Claims 1, 8, and 15.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 10 recites “The device of claim 8, wherein the machine learning model is a clustering model.” The limitation of “is a clustering model” is interpreted as limiting the “machine learning model” to models that utilizes or performs “clustering” under the broadest reasonable interpretation read in light of the specification (¶35 “For example, the machine learning model may include a clustering model that employs cluster analysis (also known as clustering) to identify similarities in objects and group the objects into clusters based on the similarities.”) Examiner distinguishes a “clustering” model (i.e. a model that “clusters”) from “cluster model.” Claim 8 recites that “the machine learning model employs cluster analysis” at the fourth to last paragraph. Under the broadest reasonable interpretation, for an analysis to be a “cluster” analysis, as claimed in  Claim 8, the analysis must utilizes or performs “clustering.” Therefore, dependent Claim 10 does not provide further limitation to depend upon Claim 8.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-3, 5, 8, 10, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Your Ultimate Guide To GasBuddy: Saving At The Pump, CHESTER Luggage, Suitcases & Carry-Ons (“Chester”) in view of US-8781990-B1 ("Alfaro"), and US-20150332414-A1 (“Unser”).
Regarding Claim 1, Chester teaches “A method, comprising:”
“receiving, by a device, transaction data identifying purchases of fuel at fuel stations” (Section “Reporting Fuel Prices and More” shows “GasBuddy relies heavily on reports from its members to keep their information on gas prices as updated as possible. Members can keep the service going strong by reporting prices at their local gas stations. This is easy to do with the app, but obviously, you shouldn’t do it while you’re driving. Many members will update prices as they stop to fill up.”),
“wherein the purchases of fuel are made with: mobile transaction card applications of client devices, and transaction cards” (Section “Using Pay With GasBuddy” shows “Members also have the ability to save even more on their fuel by enrolling in a free program called Pay With GasBuddy. This is not a credit card, but a free payment card that links to your checking account to pay for gas. . . . Enrolling in Pay With GasBuddy is quick and can be done either on the GasBuddy website or mobile app. You will need to provide checking account information, as this is where your fuel payments will be deducted when you use your card.”);
“receiving, by the device, location data identifying locations associated with users of the client devices and the transaction cards” (Section “Reporting Fuel Prices and More” shows “GasBuddy relies heavily on reports from its members to keep their information on gas prices as updated as possible. Members can keep the service going strong by reporting prices at their local gas stations. This is easy to do with the app, but obviously, you shouldn’t do it while you’re driving. Many members will update prices as they stop to fill up.” Because reported prices are associated with a specific gas station, the location of the user submitting the price must be included in the data submitted with the app.);
“processing, by the device, the transaction data [and] the location data . . . , to determine fuel prices at the fuel stations” (Section “Reporting Fuel Prices and More” shows “GasBuddy relies heavily on reports from its members to keep their information on gas prices as updated as possible. Members can keep the service going strong by reporting prices at their local gas stations. This is easy to do with the app, but obviously, you shouldn’t do it while you’re driving. Many members will update prices as they stop to fill up.” Therefore, Chester teaches that fuel prices are based on transaction data and location data.); 
“determining, by the device, a ranked list of particular fuel stations, of the fuel stations, in a geographical area based on determining the fuel prices at the fuel stations” (Section “Find the Cheapest Gas Near You” shows “No matter where you are, GasBuddy makes it easy to locate the cheapest gas in your area. Using the GPS function on your phone, the GasBuddy app can automatically populate a list of nearby gas stations and their most recently updated fuel prices. You can then filter the list by distance, price, or even quality of gas. GasBuddy is truly the easiest and most reliable way to find cheap gas everywhere you go.” Filtering a list creates a dichotomy of elements (i.e. displayed and not displayed), effectively ranking some elements (i.e. the displayed elements) above others (i.e. the not displayed elements).);
“populating, by the device and based on the location data and the ranked list of the particular fuel stations, a map to identify the particular fuel stations and the fuel prices at the particular fuel stations” (Section “Find the Closest Gas Station in an Unfamiliar Area” shows “If you’re running low on fuel in an unfamiliar area, the GasBuddy app can also be a lifesaver by showing you the closest gas stations based on your GPS location. This can really come in handy if your fuel light is on and you have no idea where the nearest gas station is. The GasBuddy app also has a map feature that allows you to view gas stations along your route.”);
“performing, by the device, one or more actions based on the map” (Section “Find the Closest Gas Station in an Unfamiliar Area” shows “If you’re running low on fuel in an unfamiliar area, the GasBuddy app can also be a lifesaver by showing you the closest gas stations based on your GPS location. This can really come in handy if your fuel light is on and you have no idea where the nearest gas station is. The GasBuddy app also has a map feature that allows you to view gas stations along your route.” Section “Plan Fuel Stops on an Upcoming Trip” shows “If you have a road trip coming up, consider using GasBuddy to plan out your fuel stops along the way. Doing so can save you money by allowing you to select the gas stations with the cheapest gas and other amenities you need. And of course, having your stops planned out can make your trip go more smoothly while reducing your stress.” Therefore, Chester teaches at least the actions of navigating, displaying, and choosing the closest gas station are based on the map.).
Chester does not teach but Alfaro teaches
“receiving, by the device, user history data associated with prior purchases of fuel at fuel stations by the users” (Fig. 2 and C4L05-L43 shows calculation of a reliability score ("value unreliability 210") based on the accuracy of the user's prior data.) and
“processing, by the device, the transaction data, the location data, and the user history data, with a [statistical] model, to determine fuel prices at the fuel stations” (C5L10-L20 shows “The consensus engine 110 determines 315 the value probabilities 220 for the proposed values for an attribute. In order to determine 315 value probabilities 220 for the proposed values for an attribute, the consensus engine 110 retrieves 307 a subset of proposed values for the attribute as well as the value unreliability 210 for each from the attribute database 140. The consensus engine 110 also retrieves 311 the user accuracy 215 for the user providing each proposed value from the user profile database 135. These inputs are used to determine 315 the value probability 220.” C3L48-L62 shows "The client 155 is any type of device that is adapted to access the GI server 100 over the network 150 and that allows user to input information which the client 155 in turn transmits to the GI server 100. Examples include, but are not limited to, personal computing devices including handheld and mobile devices. Users can access online maps from the online map hosting system 130 (described below), and propose values for attributes of the map features via the client 155. The proposed attribute values are received at the GI server 100 via the network interface 105. The GI server 100 determines consensus values from the proposed values, and provides the consensus values to the online map hosting system 130. For simplicity only three clients 155 are shown; in practice there will be numerous clients 155 communicating with GI server 100." Fig. 3 and C4L62-C7L51 shows the calculation of consensus value 225 to be displayed on the map. C5L10-L22 show that the calculation utilizes a “subset” of the proposed values, indicative of cluster modeling and a “Bayesian model.” C11L35-L53 shows “Example 3,” which applies the invention to gas price determination for gas price websites including “GasBuddy.com.”), 
“wherein processing the transaction data, the location data, and the user history data, with the [statistical] model comprises:”
“determining a confidence score associated with with the transaction data, associated with purchasing . . . fuel at a fuel station, of the fuel stations, based on determining whether a first transaction amount, of a single transaction, is [not] associated with purchasing . . . fuel and determining whether a second transaction amount, of the single transaction, is associated with purchasing the fuel,” (C4L05-L28 shows the use of an “accuracy engine 120” and “reliability engine 125” to determine a confidence score of proposed value. C11L35-L53 shows “Example 3,” which applies the invention to gas price determination for gas price websites including “GasBuddy.com.”),
 “determining the fuel prices at the fuel stations based on [the statistical model]” (C5L10-L22 show that the calculation utilizes a “subset” of the proposed values, indicative of cluster modeling and a “Bayesian model.” C6L66-C7L24 shows that the “accuracy engine 120” bases “user accuracy” based on historical confidence scores which are based on historical transaction data and historical location data (i.e. the gas station, associated with the price). C7L53-C11L33 shows “Example 1” and “Example 2,” which illustrate the model is based on at least proposed values, actual value, value reliability, user accuracy, and location name.),
“wherein the [statistical] model is . . . based on historical transaction data, historical location data, [and] historical confidence scores, . . . to determine particular fuel prices” (C5L10-L22 show that the calculation utilizes a “subset” of the proposed values, indicative of cluster modeling and a “Bayesian model.” C6L66-C7L24 shows that the “accuracy engine 120” bases “user accuracy” based on historical confidence scores which are based on historical transaction data and historical location data (i.e. the gas station, associated with the price). C7L53-C11L33 shows “Example 1” and “Example 2,” which illustrate the model is based on at least proposed values, actual value, value reliability, user accuracy, and location name.), and 
“wherein the [statistical] model includes a clustering model that employs cluster analysis to identify similarities between any two of the following types of data or within any of the following types of data: the historical transaction data, the historical location data, the historical confidence scores, . . . , and the particular fuel prices” (C5L10-L22 show that the calculation utilizes a “subset” of the proposed values, indicative of cluster modeling and a “Bayesian model.” C6L66-C7L24 shows that the “accuracy engine 120” bases “user accuracy” based on historical confidence scores which are based on historical transaction data and historical location data (i.e. the gas station, associated with the price). C7L53-C11L33 shows “Example 1” and “Example 2,” which illustrate the analysis which identifies similarities between some of the following: proposed values, actual value, value reliability, user accuracy, and location name.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Alfaro with Chester because Alfaro teaches that the system would be applicable to gas prices at gas stations and provide users with more accurate prices than websites like GasBuddy.com (Alfaro C11L35-L53), which is the same site and application discussed in Chester. Thus, combining Chester with Alfaro furthers the interest taught in Alfaro, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Chester in view of Alfaro does not teach but Unser teaches
“processing, by the device, the transaction data, the location data, and the user history data, with a machine learning model, to determine fuel prices at the fuel stations” (The broadest reasonable interpretation of a “machine learning model” read in light of the specification (Specification ¶72) includes using a “decision tree algorithm, a neural network algorithm, [and] a support vector machine algorithm.” Unser ¶20 shows that “The predictive model(s) of the present invention may include one or more of neural networks, . . . , decision trees, collections of decision trees, support vector machines, or other systems known in the art for addressing problems with large numbers of variables.” ¶20 further shows “the predictive models are trained on prior data and outcomes using a historical database of prior transactions and resulting correlations relating to a same user, different users, or a combination of a same and different users.” Fig. 3 and ¶¶31-33 shows that transaction data (310) includes date (314), amount (316), Customer ID (318) , Merchant ID (320), location (324), and can include years of historical data. Information.);
“wherein processing the transaction data, the location data, and the user history data, with the machine learning model comprises:”
“determining a confidence score associated with with the transaction data, associated with purchasing items other than fuel at a fuel station, of the fuel stations, based on determining whether a first transaction amount, of a single transaction, is  associated with purchasing the items other than the fuel and determining whether a second transaction amount, of the single transaction, is associated with purchasing the fuel” (¶6 shows “A predictive model is used to determine a likelihood indicator that a given type or category of product sold by the merchant matches that of the actual product purchased in the payment card transaction. The transaction record data is analyzed in order to generate one or more score indicators that represent different possible product types or categories of product purchased via the payment card transaction.” ¶37 shows that the determined identity of property purchased can be identified as “gasoline purchases” (i.e. fuel) or “boats” (i.e. a non-fuel purchases). Fig. 6 and ¶¶52-53 show the process of calculating and selecting a “probability score” (i.e. “confidence score”) used to identify the item type or category associated with the transaction. Therefore, in situations when the item type or category is determined to be a non-gasoline purchase, the confidence score, transaction amount, and the transaction data are each associated with the purchase of items other than gasoline.),
“classifying, using a clustering technique and based on the confidence score, the first transaction amount or the second transaction amount into a cluster” (¶7, ¶18, ¶20, and ¶37 show that transactions are categorized (i.e. clustering) based on calculated “likelihood.”), and 
determining the fuel prices at the fuel stations based on classifying the first transaction amount or the second transaction amount into the cluster, 
“wherein the machine learning model is trained based on historical transaction data, historical location data, historical confidence scores, and historical vehicle data to determine particular fuel prices” (¶20 shows “the predictive models are trained on prior data and outcomes using a historical database of prior transactions and resulting correlations relating to a same user, different users, or a combination of a same and different users.” ¶20 further shows “The system is further configured to determine from sequencing of purchases/events as well as the merchants associations and correlations, the likelihoods of related purchases (e.g.: Individuals who purchased a gas grill will most likely buy a gas tank in the near future).” ¶37 shows “Analytics engine 350 operates on the transaction data by performing statistical analyses in order to construct logical relationships within and among the transactions records data in order to determine particular properties purchased (e.g. cars, boats, gasoline purchases, oil burning water heaters, etc) as well as relationships between different purchase transactions in order to predict products purchased without the benefit of direct itemization information.” Therefore, ¶20 and ¶37 show that historical vehicle data (i.e. like owning a car or a boat), is used to determine if the purchase should be categorized as being “gasoline purchases.”), and 
“wherein the machine learning model includes a clustering model that employs cluster analysis to identify similarities between any two of the following types of data or within any of the following types of data: the historical transaction data, the historical location data, the historical confidence scores, the historical vehicle data, and the particular fuel prices” (¶20 shows “the predictive models are trained on prior data and outcomes using a historical database of prior transactions and resulting correlations relating to a same user, different users, or a combination of a same and different users.” ¶37 shows use of cluster to identify similarities between data. See also ¶¶37-42. ¶20 and ¶37 show that historical vehicle data (i.e. like owning a car or a boat), is used to determine if the purchase should be categorized as being “gasoline purchases.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Unser with Chester and Alfaro because Alfaro teaches that distinguishing between fuel purchases and non-fuel purchases improves the accuracy of the fuel price and Unser teaches a machine learning model that determines the identity of the product purchased with non-itemized transaction data. Thus, combining Unser with Chester and Alfaro furthers the interest taught in Alfaro, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 2, Chester, Alfaro, and Unser teach “The method of claim 1” as shown above. Alfaro further teaches that “performing the one or more actions comprises one or more of: providing an overlay identifying the particular fuel stations and the fuel prices to one of the client devices via a navigation application; generating directions to one of the particular fuel stations and providing the directions, via the map, to one of the client devices; providing the map to one of the client devices via an email application; or causing an autonomous vehicle to drive to one of the fuel stations based on the map” (C3L63-C4L4 shows “The online map hosting system 130 is any web-based application known in the art that provides online maps and information about map features, such as business listings, to users. An exemplary online map hosting system 130 is GOOGLE.TM. Maps. Upon receiving a consensus value for an attribute for a map feature from the GI server 100, the online map hosting system 130 can incorporate the consensus value as the value for an attribute for the map feature in maps provided by the online map hosting system 130.” Alfaro teaches “providing an overlay identifying the particular fuel stations” (i.e. attribute for map feature) “and the fuel prices” (i.e. consensus value) “to one of the client devices via a navigation application” (i.e. GOOGLE maps), and therefore Alfaro teaches “one . . . of” the Markush group.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Alfaro with Chester because Alfaro teaches that the system would be applicable to gas prices at gas stations and provide users with more accurate prices than websites like GasBuddy.com (Alfaro C11L35-L53), which is the same site and application discussed in Chester. Thus, combining Chester with Alfaro furthers the interest taught in Alfaro, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Regarding Claim 3, Chester, Alfaro, and Unser teach “The method of claim 1” as shown above. Chester further teaches that “performing the one or more actions comprises one or more of: providing the map to one of the client devices via an instant messaging application; providing . . . the ranked list to one of the client devices; causing an autonomous flying vehicle to fly to one of the fuel stations to capture images of the fuel prices for confirmation and feedback for retraining the machine learning model; or generating and providing a report of fuel prices over time in the geographical area” (Section “Find the Cheapest Gas Near You” shows “No matter where you are, GasBuddy makes it easy to locate the cheapest gas in your area. Using the GPS function on your phone, the GasBuddy app can automatically populate a list of nearby gas stations and their most recently updated fuel prices. You can then filter the list by distance, price, or even quality of gas. GasBuddy is truly the easiest and most reliable way to find cheap gas everywhere you go.” Filtering a list creates a dichotomy of elements (i.e. displayed and not displayed), effectively ranking some elements (i.e. the displayed elements) above others (i.e. the not displayed elements). Therefore, Chester teaches “providing . . . the ranked list to one of the client devices.”).
Alfaro further teaches that “performing the one or more actions comprises one or more of: providing the map to one of the client devices via an instant messaging application; providing the map . . .  to one of the client devices; causing an autonomous flying vehicle to fly to one of the fuel stations to capture images of the fuel prices for confirmation and feedback for retraining the machine learning model; or generating and providing a report of fuel prices over time in the geographical area” (C3L63-C4L4 shows “The online map hosting system 130 is any web-based application known in the art that provides online maps and information about map features, such as business listings, to users. An exemplary online map hosting system 130 is GOOGLE.TM. Maps. Upon receiving a consensus value for an attribute for a map feature from the GI server 100, the online map hosting system 130 can incorporate the consensus value as the value for an attribute for the map feature in maps provided by the online map hosting system 130.” Therefore, Alfaro teaches “providing the map . . . to one of the client devices,” via GOOGLE maps.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Alfaro with Chester because Alfaro teaches that the system would be applicable to gas prices at gas stations and provide users with more accurate prices than websites like GasBuddy.com (Alfaro C11L35-L53), which is the same site and application discussed in Chester. Thus, combining Chester with Alfaro furthers the interest taught in Alfaro, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Claim 8 recites “A device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to [perform the method of Claim 1].” Chester, Alfaro, and Unser teach The method of Claim 1, as shown above. Therefore, Chester, Alfaro, and Unser teach the “device” of Claim 8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Alfaro with Chester because Alfaro teaches that the system would be applicable to gas prices at gas stations and provide users with more accurate prices than websites like GasBuddy.com (Alfaro C11L35-L53), which is the same site and application discussed in Chester. Thus, combining Chester with Alfaro furthers the interest taught in Alfaro, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Regarding Claim 10, Chester, Alfaro, and Unser teach “The device of claim 8” as shown above. Alfaro further teaches that “the machine learning model is a clustering model” (Fig. 3 and C4L62-C7L51 shows the calculation of consensus value 225 to be displayed on the map. C5L10-L22 show that the calculation utilizes a “subset” of the proposed values, indicative of cluster modeling and a “Bayesian model,” a type of machine learning.). Unser further teaches that “the machine learning model is a clustering model” (¶20 shows “the predictive models are trained on prior data and outcomes using a historical database of prior transactions and resulting correlations relating to a same user, different users, or a combination of a same and different users.” ¶37 shows use of cluster to identify similarities between data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Alfaro with Chester because Alfaro teaches that the system would be applicable to gas prices at gas stations and provide users with more accurate prices than websites like GasBuddy.com (Alfaro C11L35-L53), which is the same site and application discussed in Chester. Thus, combining Chester with Alfaro furthers the interest taught in Alfaro, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Regarding Claim 13, Chester, Alfaro, and Unser teach “The device of claim 8” as shown above. Alfaro further teaches:
“determine hours of operation for the particular fuel stations” (C1L32-L36 “Attributes of map features that are businesses include phone numbers, fax numbers, website address, email address and opening times.”);
“provide data identifying the hours of operation in the map with the fuel prices at the particular fuel stations” (C3L63-C4L4 shows “The online map hosting system 130 is any web-based application known in the art that provides online maps and information about map features, such as business listings, to users. An exemplary online map hosting system 130 is GOOGLE.TM. Maps. Upon receiving a consensus value for an attribute for a map feature from the GI server 100, the online map hosting system 130 can incorporate the consensus value as the value for an attribute for the map feature in maps provided by the online map hosting system 130.” C1L32-L36  shows “An online map is one example of an online information source that makes information about specific facts available to user. An online map includes a plurality of map features, each of which has multiple attributes. A feature and its attributes correspond to a fact which is extrinsically verifiable.” The attribute values could include hours of operation and fuel price.); and
“provide the map to one of the client devices” (C3L63-C4L4 shows “The online map hosting system 130 is any web-based application known in the art that provides online maps and information about map features, such as business listings, to users. An exemplary online map hosting system 130 is GOOGLE.TM. Maps. Upon receiving a consensus value for an attribute for a map feature from the GI server 100, the online map hosting system 130 can incorporate the consensus value as the value for an attribute for the map feature in maps provided by the online map hosting system 130.”).
Claim 15 recites “A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to [perform the method of Claim 1].” Chester, Alfaro, and Unser teach the method of Claim 1, as shown above. Therefore, Chester, Alfaro, and Unser teach the “device” of Claim 15.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Alfaro with Chester because Alfaro teaches that the system would be applicable to gas prices at gas stations and provide users with more accurate prices than websites like GasBuddy.com (Alfaro C11L35-L53), which is the same site and application discussed in Chester. Thus, combining Chester with Alfaro furthers the interest taught in Alfaro, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Regarding Claim 16, Chester, Alfaro, and Unser teach “The non-transitory computer-readable medium of claim 15” as shown above. Chester and Alfaro further teach “one or more of:”
“provide the information to the one of the client devices via a navigation application” (Alfaro C3L63-C4L4 shows “The online map hosting system 130 is any web-based application known in the art that provides online maps and information about map features, such as business listings, to users. An exemplary online map hosting system 130 is GOOGLE.TM. Maps. Upon receiving a consensus value for an attribute for a map feature from the GI server 100, the online map hosting system 130 can incorporate the consensus value as the value for an attribute for the map feature in maps provided by the online map hosting system 130.” C1L32-L36 shows “An online map is one example of an online information source that makes information about specific facts available to user. An online map includes a plurality of map features, each of which has multiple attributes. A feature and its attributes correspond to a fact which is extrinsically verifiable.” The attribute values could include hours of operation and fuel price);
“generate directions to one of the particular fuel stations and provide the directions to the one of the client devices;”
“provide the information to the one of the client devices via an email application;”
“provide the information to the one of the client devices via an instant messaging application;”
“provide the information and the ranked list to the one of the client devices” (Chester Section “Find the Cheapest Gas Near You” shows “No matter where you are, GasBuddy makes it easy to locate the cheapest gas in your area. Using the GPS function on your phone, the GasBuddy app can automatically populate a list of nearby gas stations and their most recently updated fuel prices. You can then filter the list by distance, price, or even quality of gas. GasBuddy is truly the easiest and most reliable way to find cheap gas everywhere you go.” Filtering a list creates a dichotomy of elements (i.e. displayed and not displayed), effectively ranking some elements (i.e. the displayed elements) above others (i.e. the not displayed elements).); or
“retrain the machine learning model based on the information.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Alfaro with Chester because Alfaro teaches that the system would be applicable to gas prices at gas stations and provide users with more accurate prices than websites like GasBuddy.com (Alfaro C11L35-L53), which is the same site and application discussed in Chester. Thus, combining Chester with Alfaro furthers the interest taught in Alfaro, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Regarding Claim 20, Chester, Alfaro, and Unser teach “The non-transitory computer-readable medium of claim 15” as shown above. 
Chester does not teach but Alfaro teaches “the one or more instructions, that cause the one or more processors to process the transaction data, the location data, and the user history data with a machine learning model, cause the one or more processors to process the transaction data, the location data, [and] the user history data . . . associated with the users to determine the fuel prices at the fuel stations” (C5L10-L22 show that the calculation utilizes a “subset” of the proposed values, indicative of cluster modeling and a “Bayesian model.” C6L66-C7L24 shows that the “accuracy engine 120” bases “user accuracy” based on historical confidence scores which are based on historical transaction data and historical location data (i.e. the gas station, associated with the price). C7L53-C11L33 shows “Example 1” and “Example 2,” which illustrate the model is based on at least proposed values, actual value, value reliability, user accuracy, and location name.). 
Chester in view of Alfaro does not teach but Unser teaches “the one or more instructions, that cause the one or more processors to process the transaction data, the location data, and the user history data with a machine learning model, cause the one or more processors to process the transaction data, the location data, the user history data, and vehicle data associated with the users to determine the fuel prices at the fuel stations.” (¶20 shows “the predictive models are trained on prior data and outcomes using a historical database of prior transactions and resulting correlations relating to a same user, different users, or a combination of a same and different users.” ¶20 further shows “The system is further configured to determine from sequencing of purchases/events as well as the merchants associations and correlations, the likelihoods of related purchases (e.g.: Individuals who purchased a gas grill will most likely buy a gas tank in the near future).” ¶37 shows “Analytics engine 350 operates on the transaction data by performing statistical analyses in order to construct logical relationships within and among the transactions records data in order to determine particular properties purchased (e.g. cars, boats, gasoline purchases, oil burning water heaters, etc) as well as relationships between different purchase transactions in order to predict products purchased without the benefit of direct itemization information.” Therefore, ¶20 and ¶37 show that historical vehicle data (i.e. like owning a car or a boat), is used to determine if the purchase should be categorized as being “gasoline purchases.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Alfaro with Chester because Alfaro teaches that the system would be applicable to gas prices at gas stations and provide users with more accurate prices than websites like GasBuddy.com (Alfaro C11L35-L53), which is the same site and application discussed in Chester. Thus, combining Chester with Alfaro furthers the interest taught in Alfaro, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Unser with Chester and Alfaro because Alfaro teaches that distinguishing between fuel purchases and non-fuel purchases improves the accuracy of the fuel price and Unser teaches a machine learning model that determines the identity of the product purchased with non-itemized transaction data. Thus, combining Unser with Chester and Alfaro furthers the interest taught in Alfaro, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 4-7, 9, 12, 14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chester in view of Alfaro, Unser, and even further in view of 5 best apps to find cheap gas by David Goldman (“Goldman” CNN, 12/29/2014).
Regarding Claim 4, Chester, Alfaro, and Unser teach “The method of claim 1” as shown above. Chester further teaches that “performing the one or more actions comprises:” “providing . . . the ranked list to a particular client device of the client devices” (Section “Find the Cheapest Gas Near You” shows “No matter where you are, GasBuddy makes it easy to locate the cheapest gas in your area. Using the GPS function on your phone, the GasBuddy app can automatically populate a list of nearby gas stations and their most recently updated fuel prices. You can then filter the list by distance, price, or even quality of gas. GasBuddy is truly the easiest and most reliable way to find cheap gas everywhere you go.” Filtering a list creates a dichotomy of elements (i.e. displayed and not displayed), effectively ranking some elements (i.e. the displayed elements) above others (i.e. the not displayed elements).).
Chester does not teach but Alfaro further teaches “providing the map . . . to a particular client device of the client devices” (C3L63-C4L4 shows “The online map hosting system 130 is any web-based application known in the art that provides online maps and information about map features, such as business listings, to users. An exemplary online map hosting system 130 is GOOGLE.TM. Maps. Upon receiving a consensus value for an attribute for a map feature from the GI server 100, the online map hosting system 130 can incorporate the consensus value as the value for an attribute for the map feature in maps provided by the online map hosting system 130.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Alfaro with Chester because Alfaro teaches that the system would be applicable to gas prices at gas stations and provide users with more accurate prices than websites like GasBuddy.com (Alfaro C11L35-L53), which is the same site and application discussed in Chester. Thus, combining Chester with Alfaro furthers the interest taught in Alfaro, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Unser with Chester and Alfaro because Alfaro teaches that distinguishing between fuel purchases and non-fuel purchases improves the accuracy of the fuel price and Unser teaches a machine learning model that determines the identity of the product purchased with non-itemized transaction data. Thus, combining Unser with Chester and Alfaro furthers the interest taught in Alfaro, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Chester in view of Alfaro and Unser do not teach but Goldman teaches:
 “receiving, from the particular client device, data indicating a selection of one of the particular fuel stations from the ranked list” (Section “MapQuest Gas Prices” shows that users can choose a gas station. Section “Gas Guru” features an image of a ranked list and map.);
“determining, based on the selection, directions from a location of the particular client device to a location of the one of the particular fuel stations” (Section “MapQuest Gas Prices” shows that “MapQuest GPS app” can navigate users to the chosen gas station.); and
“providing the directions to the particular client device” (Section “MapQuest Gas Prices” shows that “MapQuest GPS app” can navigate users to the chosen gas station. Because the “MapQuest GPS app,” the direction are provided via mobile device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Goldman with Chester, Alfaro, and Unser because Alfaro teaches that the system would be applicable to gas prices at gas stations and provide users with more accurate prices than websites like GasBudy.com (Alfaro C11L35-L53), which is one of the five mobile apps, each with a similar purpose to find cheap gas, discussed in Goldman. Thus, combining Goldman with Chester, Alfaro, and Unser furthers the interest taught in Alfaro, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 5, Chester, Alfaro, and Unser teach “The method of claim 1” as shown above. Chester in view of Alfaro and Unser do not teach but Goldman teaches that “populating the map to identify the particular fuel stations and the fuel prices at the particular fuel stations comprises:” 
“determining a set of the particular fuel stations with lowest fuel prices based on the ranked list” (Section “Gas Guru” features an image of a ranked list and map. A certain set of gas stations are color coded as green, indicating lowest fuel prices.);
“providing indicators to highlight the set of the particular fuel stations in the map” (Section “Gas Guru” features an image of a ranked list and map. A certain set of gas stations are color coded as green, indicating lowest fuel prices. The listed gas stations and color code is overlaid on the map.); and
“overlaying the indicators on the map” (Section “Gas Guru” features an image of a ranked list and map. A certain set of gas stations are color coded as green, indicating lowest fuel prices. The listed gas stations and color code is overlaid on the map.).
Regarding Claims 6 and 18, Chester, Alfaro, and Unser teach “The method of claim 1” and “The non-transitory computer-readable medium of claim 15” as shown above. Chester, Alfaro, and Unser do not teach but Goldman teaches that “performing the one or more actions comprises:” 
“determin[-e or -ing] a set of the particular fuel stations geographically located a threshold distance from a particular client device of the client devices” (Section “GasBuddy” shows “GasBuddy then lists the gas stations in your area, letting you find the one with the lowest price.” Listing gas stations in “your area” is restricting the list to a threshold distance. Section “Gas Guru” features an image of a ranked list and map.);
“identify[ing], based on the ranked list, one fuel station from the set of the particular fuel stations with a lowest fuel price” (Section “GasBuddy” shows “GasBuddy then lists the gas stations in your area, letting you find the one with the lowest price.” GasBuddy must identify the lowest-priced gas station inorder to “[let] you find the one with the lowest price.” Section “Gas Guru” features an image of a ranked list and map.);
“determin[-e or -ing] directions from a location of the particular client device to a location of the one fuel station” (Section “MapQuest Gas Prices” shows that “MapQuest GPS app” can navigate users to the chosen gas station. Because the “MapQuest GPS app,” the direction are provided via mobile device.); and
“provid[-e or -ing] the directions to the particular client device” (Section “MapQuest Gas Prices” shows that “MapQuest GPS app” can navigate users to the chosen gas station. Because the “MapQuest GPS app,” the direction are provided via mobile device.).
Regarding Claims 7 and 19, Chester, Alfaro, and Unser teach “The method of claim 1” and “The non-transitory computer-readable medium of claim 15” as shown above. Chester, Alfaro, and Unser do not teach but Goldman teaches that: 
“determin[-e or -ing] geographical distances between locations of the particular fuel stations and a location of a particular client device of the client devices” (Section “Gas Guru” features an image of a ranked list and map. The image shows distance to each listed gas station.);
“associat[-e or -ing] data identifying the geographical distances with the ranked list of the particular fuel stations to generate a modified ranked list of the particular fuel stations” (Section “Gas Guru” features an image of a ranked list and map. The image shows distance to each listed gas station. The list is ranked based on distance.);
“[determining directions from a location of the particular client device to a location of the one fuel station]” (Section “MapQuest Gas Prices” shows that “MapQuest GPS app” can navigate users to the chosen gas station. Because the “MapQuest GPS app,” the direction are provided via mobile device.); and
“provid[-e or -ing] the modified ranked list of the particular fuel stations to the particular client device” (Section “MapQuest Gas Prices” shows that “MapQuest GPS app” can navigate users to the chosen gas station. Because the “MapQuest GPS app,” the direction are provided via mobile device.).
Regarding Claim 9, Chester, Chester, Alfaro, and Unser teach “The device of claim 8” as shown above. Chester, Alfaro, and Unser do not teach but Goldman further teaches that: 
“the ranked list ranks the particular fuel stations in an order based on the fuel prices at the particular fuel stations,” (Section “GasBuddy” shows an image of a list of gas stations ranked by price. Section “GasBuddy” shows “GasBuddy then lists the gas stations in your area, letting you find the one with the lowest price.”) and
“a first fuel station, of the particular fuel stations, with a less expensive fuel price is ranked higher in the ranked list than a second fuel station, of the particular fuel stations, with a more expensive fuel price” (Section “GasBuddy” shows an image of a list of gas stations ranked by price. Section “GasBuddy” shows “GasBuddy then lists the gas stations in your area, letting you find the one with the lowest price.”).
Regarding Claim 12, Chester, Alfaro, and Unser teach “The device of claim 8” as shown above. Chester, Alfaro, and Unser do not teach but Goldman further teaches that “when performing the one or more actions, are configured to:” 
“determine geographical distances between locations of the particular fuel stations and a location of a particular client device of the client devices;” (Section “Gas Guru” features an image of a ranked list and map. The image shows distance to each listed gas station.) and
“provide data identifying the geographical distances in the map with the fuel prices at the particular fuel stations” (Section “MapQuest Gas Prices” features an image which shows the price at a gas station and the distance to that gas station on a map.); and
“provide the map to the particular client device” (Section “MapQuest Gas Prices” shows that “MapQuest GPS app” can navigate users to the chosen gas station. Because the “MapQuest GPS app,” the direction are provided via mobile device.).
Regarding Claim 14, Chester, Alfaro, and Unser “The device of claim 8” as shown above. Alfaro further teaches:
“determine hours of operation for the particular fuel stations” (C1L32-L36 shows “Attributes of map features that are businesses include phone numbers, fax numbers, website address, email address and opening times.”);
“provide data identifying . . . the hours of operation in the map with the fuel prices at the particular fuel stations” (C3L63-C4L4 shows “The online map hosting system 130 is any web-based application known in the art that provides online maps and information about map features, such as business listings, to users. An exemplary online map hosting system 130 is GOOGLE.TM. Maps. Upon receiving a consensus value for an attribute for a map feature from the GI server 100, the online map hosting system 130 can incorporate the consensus value as the value for an attribute for the map feature in maps provided by the online map hosting system 130.” C1L32-L36 shows “An online map is one example of an online information source that makes information about specific facts available to user. An online map includes a plurality of map features, each of which has multiple attributes. A feature and its attributes correspond to a fact which is extrinsically verifiable.” The attribute values could include hours of operation and fuel price.); and
“provide the map to one of the particular client device” (C3L63-C4L4 shows “The online map hosting system 130 is any web-based application known in the art that provides online maps and information about map features, such as business listings, to users. An exemplary online map hosting system 130 is GOOGLE.TM. Maps. Upon receiving a consensus value for an attribute for a map feature from the GI server 100, the online map hosting system 130 can incorporate the consensus value as the value for an attribute for the map feature in maps provided by the online map hosting system 130.”).
 Chester, Alfaro, and Unser do not teach but Goldman teaches:
“determine geographical distances between locations of the particular fuel stations and a location of a particular client device of the client devices” (Section “Gas Guru” features an image of a ranked list and map. The image shows distance to each listed gas station.) and
 “provide data identifying the geographical distances . . . in the map with the fuel prices at the particular fuel stations” (Section “MapQuest Gas Prices” features an image which shows the price at a gas station and the distance to that gas station on a map.).
Regarding Claim 17, Chester, Alfaro, and Unser teach “The non-transitory computer-readable medium of claim 15” as shown above. Chester further teaches to “provide the information and the ranked list to the one of the client devices” (Section “Find the Cheapest Gas Near You” shows “No matter where you are, GasBuddy makes it easy to locate the cheapest gas in your area. Using the GPS function on your phone, the GasBuddy app can automatically populate a list of nearby gas stations and their most recently updated fuel prices. You can then filter the list by distance, price, or even quality of gas. GasBuddy is truly the easiest and most reliable way to find cheap gas everywhere you go.” Filtering a list creates a dichotomy of elements (i.e. displayed and not displayed), effectively ranking some elements (i.e. the displayed elements) above others (i.e. the not displayed elements). Section “Find the Closest Gas Station in an Unfamiliar Area” shows “If you’re running low on fuel in an unfamiliar area, the GasBuddy app can also be a lifesaver by showing you the closest gas stations based on your GPS location. This can really come in handy if your fuel light is on and you have no idea where the nearest gas station is. The GasBuddy app also has a map feature that allows you to view gas stations along your route.” The GasBuddy app provides the list to the mobile device).
Chester, Alfaro, and Unser do not teach but Goldman teaches:
“receive, from the one of the client devices, data indicating a selection of one of the particular fuel stations from the ranked list” (Section “MapQuest Gas Prices” shows that users can choose a gas station. Section “Gas Guru” features an image of a ranked list and map.);
“determine, based on the selection, directions from a location of the one of the client devices to a location of the one of the particular fuel stations” (Section “MapQuest Gas Prices” shows that “MapQuest GPS app” can navigate users to the chosen gas station.); and
“provide the directions to the one of the client devices.” (Section “MapQuest Gas Prices” shows that “MapQuest GPS app” can navigate users to the chosen gas station. Because the “MapQuest GPS app,” the direction are provided via mobile device.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chester in view of Alfaro, Unser, and even further in view of US20140372221A1 (“Momin”). 
Chester, Alfaro, and Unser teach “The device of claim 8” as shown above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Alfaro with Chester because Alfaro teaches that the system would be applicable to gas prices at gas stations and provide users with more accurate prices than websites like GasBuddy.com (Alfaro C11L35-L53), which is the same site and application discussed in Chester. Thus, combining Chester with Alfaro furthers the interest taught in Alfaro, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Unser with Chester and Alfaro because Alfaro teaches that distinguishing between fuel purchases and non-fuel purchases improves the accuracy of the fuel price and Unser teaches a machine learning model that determines the identity of the product purchased with non-itemized transaction data. Thus, combining Unser with Chester and Alfaro furthers the interest taught in Alfaro, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Chester, Alfaro, and Unser do not teach but Momin teaches that “when processing the transaction data, the location data, and the user history data, with a machine learning model, determine the fuel amounts based on” 
“determining whether the users are fixed fuel amount users or variable fuel amount users” (Abstract shows an embodiment that applies discounts (i.e. targeted advertising) to cars that are determined to be in need of fuel. ¶53 and Fig. 3 shows a client computing device 120 comprising a profile module 325, vehicle telematics module 330 and prepay module 335. ¶57 shows “The user profile may include for example, . . . user set threshold information (e.g., transmit a promotion associated with fuel if the tank is a quarter filled, the tank has thirty miles till empty, a low fuel sensor is initiated, etc.), demographic information associated with users, purchase history of the user, driving style information associated with the user, or any other information associated with the user.” ¶57 further shows that “The vehicle information may include information corresponding to the vehicle, such as the vehicle's make or model, the vehicles average mileage on a highway or standard road, a vehicle's maximum capacity for fuel, etc.” ¶52 shows “The promotions may also be filtered via a number of business rules corresponding to user shopping preferences, user profile information, and whether items associated with promotions are currently in a retailers inventory.” Therefore, there is a determination based on user profile information. ¶58 shows “Responsive to determining a vehicle's telematics information, vehicle telematics module 330 may determine . . if the vehicle's telematics information is less than or greater than a corresponding threshold (e.g., a vehicle has less than three gallons of fuel left, a vehicle has less than fifty miles to travel on the current fuel level, a vehicle has greater than ninety percentage of its fuel capacity, etc.).” For example, if a user set the threshold so that they refuel before their 20 gallon gas tank reaches 3 gallons, that user would typically be purchasing 17 gallons. ¶59 shows that estimated fuel consumption to gas station can be included. However, for example, if a user sets a threshold of always having at least fifty miles worth of fuel in their gas tank, the amount of fuel that user typically would purchase would be variable because it would depend on the estimated gas mileage used to calculate the quantity of fuel necessary to travel fifty miles. The logic server 110 would determine which threshold applied (i.e. whether it’s based on volume or estimated mileage), and therefore the client computing device 120 would determine whether the user is a fixed fuel amount user or a variable fuel amount user. ¶59 shows that “Prepay module 330 may determine the amount of fuel required for the vehicle based on an amount of fuel in the vehicle when an initiator action takes place (e.g. the vehicle has two gallons of fuel when a low fuel light has turned on), the vehicle's maximum fuel capacity (e.g. the vehicle can store twenty gallons of fuel), an amount of fuel required for the vehicle to travel to a retailer that may be based on a vehicle make and model, road type, and/or user driving style (e.g. it may require the vehicle to use one gallon of fuel to travel to the retailer). First, prepay module 335 may determine the vehicle's estimated fuel level upon reaching the retailer (e.g. the vehicle's current fuel level minus the estimated amount of fuel required to travel to the retailer).” Therefore, the determination of the estimated fuel amount is based on determining which threshold parameter (i.e. minimum volume of fuel or remaining range) of the user profile applies.), or
“determining whether the users are fixed transaction amount users or variable transaction amount users.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Momin with Chester, Alfaro, and Unser because Momin teaches more efficient marketing of gas prices by communicating directly with user device (¶¶8-9 and Fig. 5.), which is the function of the GasBuddy app of Chester (Section “GasBuddy: The Basics”). Thus, combining Momin with Chester, Alfaro, and Unser furthers the interest taught in Alfaro, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US10242019B1 (“Shan”) shows that a machine learning model can determine latent data. 
US8060423B1 (“Rukonic”) C13L03-34 shows that a user attribute can include “the type of car the contributing consumer drives;” “the contributing consumer's commute; the contributing consumer's yearly mileage; and/or any other data regarding the contributing consumer's general and/or overall financial status desired and/or available.”
US-10445152-B1 (“Zhang” assigned to Experian Information Solutions LLC) shows categorized transactions statistically modeled to predict user habits. This model can aggregate multiple user’s data to create a user profile for a “generic” user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARKER GOODMAN whose telephone number is (571) 272-5698. The examiner can normally be reached on Monday-Thursday from 9:30 AM ET to 6:00 PM ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman, can be reached at telephone number (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MATTHEW PARKER GOODMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628